Citation Nr: 0001214	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-30 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of fracture of left femur with degenerative joint 
disease and post-operative medial meniscectomy and partial 
synovectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a left hip 
replacement as secondary to service-connected residuals of 
fracture of left femur and/or traumatic arthritis of the left 
hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied the 
above claims. 

It is necessary, first, to clarify the issues currently 
before the Board.  The March 1996 rating decision on appeal 
denied secondary service connection for both osteoarthritis 
of the left hip and total left hip replacement.  The veteran 
perfected his appeal to the Board as to this issue.  During 
the pendency of this appeal, a December 1996 decision by the 
local Hearing Officer granted secondary service connection 
for traumatic arthritis of the left hip, but continued the 
denial of secondary service connection for left hip 
replacement.  Therefore, the only secondary service 
connection issue remaining on appeal is for the left hip 
replacement.  The veteran has not indicated disagreement with 
the decision granting service connection for traumatic 
arthritis of the left hip and assigning him a 10 percent 
disability rating for this condition.  This issue is 
therefore not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (The issue of the amount of 
compensation for a service-connected disability is a 
different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)

In December 1997, the veteran had a hearing at the RO before 
a Member of the Board.  A May 1998 Board decision denied the 
above claims, and the veteran filed a motion for 
reconsideration in November 1998.  He argued that the Board 
had failed to consider evidence he had submitted at his 
hearing.  The Board may vacate an appellate decision when a 
veteran is denied due process of law.  38 C.F.R. § 20.904(a) 
(1999).  Based on the Board's failure to consider evidence 
the veteran had properly submitted, a December 1999 Board 
decision vacated the May 1998 decision.  

Under VA regulations, a claimant is entitled to have the 
final determination of his claim made by the Board member who 
conducted a hearing.  38 C.F.R. § 20.707 (1999).  In November 
1999, the Board provided the veteran an opportunity to have a 
hearing before another Member of the Board.  He stated that 
he wanted the Board to proceed based on the prior hearing 
transcript.  Therefore, another Board member is rendering 
this decision based on all the evidence of record.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for residuals 
of fracture of the left femur is plausible, and sufficient 
evidence has been obtained for correct disposition of this 
claim.

2.  The veteran is currently receiving the maximum schedular 
disability rating for severe impairment of the knee with 
recurrent subluxation or lateral instability.

3.  The veteran has arthritis of the left knee with slight 
limitation of flexion of the left leg.

4.  The veteran's left hip replacement was not necessitated 
by a service-connected disorder, and the claim for secondary 
service connection is not plausible.


CONCLUSIONS OF LAW

1.  The claim for an increased disability rating for the 
residuals of the left femur fracture is well grounded, and VA 
has satisfied its duty to assist the veteran in development 
of this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's residuals of fracture of left femur 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5257 (1999).

3.  The criteria for a 10 percent disability rating for 
arthritis with limitation of motion, in addition to and 
separate from the 30 percent disability rating currently in 
effect for the veteran's residuals of fracture of left femur, 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, and 4.71a, Diagnostic Codes 5003, 5257, and 
5260 (1999).

4.  The claim for service connection for a left hip 
replacement as secondary to service-connected residuals of 
fracture of left femur and/or traumatic arthritis of the left 
hip is not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased rating claim

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased residuals of the left femur fracture such as pain 
and weakness of the left knee.  He has therefore satisfied 
the initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where there is a well-
grounded claim, including original claims and claims for an 
increase, but the medical evidence is not adequate for rating 
purposes, an examination will be authorized.  38 C.F.R. 
§ 3.326(a) (1999).  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (1999).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

In this case, the veteran was provided an appropriate VA 
examination.  There is no indication of additional medical 
records that the RO failed to obtain.  There is sufficient 
evidence of record to evaluate his service-connected 
residuals of the left femur fracture.  The 1996 VA 
examination provided information as to range of motion, pain 
on motion, and functional limitations.  There is no evidence 
indicating that there has been a material change in the 
severity of the veteran's disability since he was examined in 
1996.  Therefore, the Board concludes that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (1999).  A part which becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; reports of 
VA examinations conducted in 1992, 1995, and 1996; the 
veteran's testimony presented in 1996 and 1997; letters and 
medical records from Thomas Edwards, M.D., dated from 1983 to 
1992; hospitalization records from Bossier Medical Center 
dated in 1983, 1988, and 1991; VA outpatient treatment 
records dated in 1995; medical records from James Cloud, 
M.D., dated in 1994 and 1995; hospitalization records from 
Baptist Hospital dated in 1994; hospitalization records from 
Good Samaritan dated in 1995; and a letter from Paul 
Johnston, D.C., dated in 1997.  The pertinent evidence is 
discussed below.

During service, the veteran incurred a simple fracture of the 
distal femoral shaft of the left femur.  He is service-
connected for residuals of that injury, which include 
degenerative joint disease of the left knee and post-
operative left medial meniscectomy and partial synovectomy.  
The veteran is currently evaluated for the residuals of the 
left femur fracture as 30 percent disabled under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The service-connected 
disorder of residuals of a femur fracture does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under a closely 
related disease or injury where the affected functions, 
anatomical location, and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  In this case, the 
veteran's residuals of the left femur fracture are rated 
analogous to impairment of the knee under Diagnostic Code 
5257.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 30 percent disability rating requires severe impairment of 
the knee with recurrent subluxation or lateral instability.  
The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for impairment of the 
knee.  In this case, the veteran's residuals of the left 
femur fracture have primarily affected the left knee, 
resulting in complaints of weakness and instability.  This 
symptomatology has been assigned the maximum schedular rating 
of 30 percent. 

The 30 percent disability rating also encompasses a level of 
functional loss as a result of symptoms due to severe 
impairment of the knee.  VA regulations concerning functional 
loss are not applicable where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  Cf. VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, an 
increased disability rating based on functional loss is not 
available.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an increased disability 
rating for the veteran's service-connected residuals of left 
femur fracture under Diagnostic Code 5257.  The regulations 
establish disability ratings that are intended to compensate 
a veteran for average impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 1991).  
There is no doubt that the veteran has symptomatology 
indicative of a severe knee disability.  Although the Board 
sympathizes with the veteran's difficulties due to this 
disorder, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for severe impairment of the knee is 30 
percent, and this evaluation encompasses a level of 
compensation for severe symptoms such as the veteran may 
experience and for any impairment in earning capacity due to 
these symptoms.  There is a lack of entitlement to a higher 
schedular evaluation under Diagnostic Code 5257.

That does not end the inquiry, however.  The medical evidence 
also shows that the veteran has arthritis of the left knee, 
and his service-connected residuals of the left femur 
fracture include degenerative joint disease of the left knee 
according to the medical evidence.  Degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5260, and 
5261 (1999).  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  A knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (1999).

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-
97.  Diagnostic Code 5257, under which the veteran's left 
knee disability is evaluated, is not based on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
veteran could receive a separate evaluation for arthritis 
with limitation of motion under Diagnostic Code 5003 and for 
other impairment of the knee with subluxation or lateral 
instability under Diagnostic Code 5257 if he had additional 
disability attributable to limitation of motion.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1999).  The November 1996 VA examination 
showed range of motion for the left knee of flexion to 110 
degrees, and the prior VA examination in September 1995 
showed range of motion for the left knee of flexion to 95 
degrees.  Therefore, the evidence shows that the veteran has 
limitation of motion of the left leg.  

Under Diagnostic Code 5261, when extension of the leg is 
limited to 5 degrees, a zero percent disability evaluation is 
to be applied, and a 10 percent disability evaluation is 
warranted where extension is limited to 10 degrees.  The 
medical evidence does not indicate that the veteran has any 
limitation of extension of the left leg.  Under Diagnostic 
Code 5260, when flexion of the leg is limited to 60 degrees, 
a zero percent disability rating will be assigned, and a 10 
percent disability evaluation is warranted where flexion is 
limited to 45 degrees.  The veteran does not have limitation 
of flexion in an amount that would even warrant a 
noncompensable evaluation under Diagnostic Code 5260.  He 
does, however, have some limitation of flexion in conjunction 
with the degenerative arthritis.  Accordingly, the evidence 
supports assignment of a separate 10 percent disability 
rating for degenerative arthritis with limitation of motion 
under Diagnostic Code 5003.  See VAOPGCPREC 23-97.

The Board has considered all other potentially applicable 
diagnostic codes that may result in a higher rating.  
Although Diagnostic Codes 5258, 5259, 5260, and 5263 apply to 
knee disorders, they do not provide a basis for assignment of 
a disability rating greater than 30 percent.  As discussed 
above, the veteran does not meet the criteria for assignment 
of a compensable rating under Diagnostic Code 5261 for 
limitation of extension since he has no such limitation.  

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
40 percent disability rating is warranted where the knee is 
ankylosed in flexion between 10 and 20 degrees.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has defined 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The medical evidence does not indicate that the 
veteran's left knee is ankylosed, and it is clear that it is 
not immobilized since he has the ability to move the left 
leg.  Therefore, the criteria for an increased rating under 
Diagnostic Code 5256 have not been met.

In order to be evaluated at 40 percent under Diagnostic Code 
5262, there must be nonunion of the tibia and fibula with 
loose motion requiring use of a brace.  The veteran has 
consistently referenced "malalignment" of the left leg and 
"malunion."  However, the medical evidence does not show 
malunion or nonunion of the left tibia and fibula.  The 
inservice fracture of the left femur was a simple one, and 
post-service x-rays have shown that it has healed in a proper 
position.  Therefore, the criteria for an increased rating 
under this diagnostic code have not been met.

Diagnostic Code 5255 pertains to impairment of the femur.  A 
60 percent disability rating is warranted for residuals of 
fracture of the surgical neck of the femur with resulting 
false joint, or if there is fracture of the shaft or 
anatomical neck of the femur with nonunion, but without loose 
motion, and weightbearing is preserved with the aid of a 
brace.  The inservice fracture was of the distal shaft of the 
femur, but not of the anatomical or surgical neck.  However, 
the medical evidence does not show nonunion, as discussed 
above, and the veteran's left leg disability does not 
necessitate the wearing of a brace.  Therefore, the criteria 
for an increased rating under this diagnostic code have not 
been met.

B.  Secondary service connection claim

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the Court indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

As indicated above, the Board has reviewed all the evidence 
of record.  In May 1995, the veteran underwent left hip 
replacement, and the hospitalization records show admitting 
and discharge diagnoses of left hip osteoarthritis.  The 
treatment records from Dr. Cloud and Baptist Hospital showed 
that the veteran fractured his left hip as a result of a fall 
from a bicycle in April 1994.  Open reduction was performed, 
and the pins were removed in August 1994.  X-rays showed 
complete healing of the hip fracture, but Dr. Cloud noted the 
possibility of future development of aseptic necrosis.  After 
the veteran experienced increased pain in April 1995, x-rays 
showed flattening of the head of the left femur with 
narrowing of the joint space and early Crook's deformity.  
These findings were not present on prior x-rays conducted 
between 1992 and 1994.  Dr. Cloud noted that he had discussed 
with the veteran that he had had loss of blood supply as they 
"talked about before" and the hip joint would continue to 
deteriorate.  

The veteran maintains that the left hip replacement was 
needed either due to the residuals of the left femur fracture 
or because of the arthritis present in the left hip from the 
femur fracture.  He maintains that he has decreased bone 
density as a result of the inservice injury, which 
predisposed his left hip to breaking easily.  He indicated at 
his hearing in 1997 that he had not had any bone density 
tests conducted, nor had any physician told him that he had 
loss of bone substance or osteopenia in the left leg as a 
result of the inservice fracture.  The veteran explained his 
contentions to a VA examiner in 1996 who disagreed with the 
veteran's theories.  The VA examiner concluded that the 
veteran had had a fracture of the left hip that was 
complicated by avascular necrosis of the femoral head, and 
the left hip replacement was secondary to this injury.  At 
his hearing, the veteran submitted a letter from Dr. Johnston 
who treated the veteran in the mid 1980s for a "hip and left 
leg condition."  Dr. Johnston indicated that x-rays had 
shown stress areas to the ilia of the left hip, surgical neck 
of the left femur, and deterioration of the acetabulum.  Dr. 
Johnston stated that he was "under the impression" that 
these findings were caused by previous trauma. 

The veteran's claim for secondary service connection for left 
hip replacement is not well grounded because there is no 
medical evidence showing that a connection or relationship 
between the service-connected residuals of left femur or 
traumatic arthritis of the left hip and the left hip 
replacement is plausible.  At no time has a medical 
professional indicated that the veteran's service-connected 
residuals of left femur fracture or traumatic arthritis of 
the left hip have in any manner caused or aggravated the need 
for a left hip replacement. 

The majority of the veteran's testimony and the medical 
evidence are pertinent only to a relationship between 
traumatic arthritis of the left hip and the prior fracture of 
the left femur.  As discussed above, the RO granted secondary 
service connection for traumatic arthritis of the left hip, 
and that issue is not before the Board.  The pertinent 
question, then, is whether the left hip replacement in 1995 
was necessitated by a service-connected disability.  The 
medical evidence does not establish this.  The veteran had 
traumatic arthritis of the left hip with little, if any, 
symptoms prior to the hip fracture in 1994.  The 
hospitalization records from the 1995 surgery do show 
admitting and discharge diagnoses of osteoarthritis of the 
left hip, but do not expressly indicate that this condition 
was what precipitated the need for surgery.  In fact, the 
contemporaneous treatment records indicate that the 
development of aseptic necrosis from the fracture of the left 
hip in 1994 led to the surgery in 1995.  Also, the VA 
examiner in 1996 conclusively determined that the left hip 
replacement was secondary to the fracture of the hip and the 
resulting aseptic necrosis.  To summarize, no medical 
professional has ever stated that the veteran had to have his 
left hip replaced because of either residuals from the left 
femur fracture or the traumatic arthritis of the left hip.

As for the veteran's contention that the inservice fracture 
of the left femur has affected his bones in such a manner to 
predispose him to a more severe hip injury than he would have 
otherwise incurred in the fall from the bicycle, no medical 
professional has indicated such.  The medical evidence does 
not show that the veteran has any bone weakening or decreased 
density.  The letter from Dr. Johnston does not support the 
veteran's contention, although he argued such during his 1997 
testimony.  The letter makes a vague reference to areas of 
"stress."  Even accepting that the veteran had areas of 
stress in the left hip and femur as a result of the prior 
fracture of the left femur, there is no indication that these 
areas of stress somehow resulted in weakening of the bones 
leading to or aggravating the 1994 hip fracture or that these 
areas of stress necessitated replacement of the left hip.

The only evidence linking the veteran's left hip replacement 
to his service-connected disabilities consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without competent 
medical evidence establishing that there is a plausible 
relationship between the left hip replacement in 1995 and the 
service-connected residuals of the left femur fracture or the 
traumatic arthritis of the left hip, the claim for service 
connection on a secondary basis is not well grounded.  See 
Jones, 7 Vet. App. at 137.  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical examination 
at VA expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
contain medical opinions associating the left hip replacement 
with any of his service-connected disabilities.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for secondary 
service connection for left hip replacement is plausible, the 
claim must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of fracture of left femur with degenerative 
joint disease and post-operative medial meniscectomy and 
partial synovectomy is denied.

Entitlement to an additional 10 percent disability rating for 
arthritis of the left knee with limitation of motion, in 
addition to the 30 percent disability rating currently in 
effect for the veteran's service-connected residuals of 
fracture of left femur, is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to service connection for a left hip replacement 
as secondary to service-connected residuals of fracture of 
left femur and/or traumatic arthritis of the left hip.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

